Case 1:18-cv-05775-ERK-TAM Document 31 Filed 04/30/19 Page 1 of 3 PageID #: 237

 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
    STAR AUTO SALES OF BAYSIDE, INC.
    (d/b/a STAR TOYOTA OF BAYSIDE),
    STAR AUTO SALES OF QUEENS, LLC
    (d/b/a STAR SUBARU), STAR HYUNDAI
                                                              Civil Action No.:
    LLC (d/b/a STAR HYUNDAI), STAR
    NISSAN, INC. (d/b/a STAR NISSAN),                         1:18-cv-05775-ERK-CLP
    METRO CHRYSLER PLYMOUTH INC.
    (d/b/a STAR CHRYSLER JEEP DODGE),                         NOTICE OF APPEARANCE
    STAR AUTO SALES OF QUEENS
    COUNTY LLC (d/b/a STAR FIAT) and
    STAR AUTO SALES OF QUEENS
    VILLAGE LLC (d/b/a STAR
    MITSUBISHI),
                           Plaintiffs,
           -against-
   VOYNOW, BAYARD, WHYTE AND
   COMPANY, LLP, HUGH WHYTE, RANDALL
   FRANZEN AND ROBERT SEIBEL,
                           Defendants.


        Please take notice that the undersigned, Stephen Arena, of the law firm Trachtenberg

 Rodes & Friedberg LLP, is hereby entering an appearance as counsel of record for plaintiffs Star

 Auto Sales of Bayside, Inc. (d/b/a Star Toyota of Bayside), Star Auto Sales of Queens, LLC (d/b/a

 Star Subaru), Star Hyundai LLC (d/b/a Star Hyundai), Star Nissan, Inc. (d/b/a Star Nissan), Metro

 Chrysler Plymouth Inc. (d/b/a Star Chrysler Jeep Dodge), Star Auto Sales of Queens County LLC

 (d/b/a Star Fiat) and Star Auto Sales of Queens Village LLC (d/b/a Star Mitsubishi), (collectively, the

 “Plaintiffs”), in the above-captioned action.

 Dated: New York, New York                       TRACHTENBERG RODES & FRIEDBERG LLP
        April 29, 2019                           Attorneys for Plaintiffs

                                                 By: _______/s/Stephen Arena_____________
                                                        Stephen Arena
                                                        sarena@trflaw.com
                                                 545 Fifth Avenue
                                                 New York, New York 10017
                                                 (212) 972-2929
                                                 (212) 972-7581 fax
Case 1:18-cv-05775-ERK-TAM Document 31 Filed 04/30/19 Page 2 of 3 PageID #: 238


 TO: Counsel for All Parties (via ECF)
Case 1:18-cv-05775-ERK-TAM Document 31 Filed 04/30/19 Page 3 of 3 PageID #: 239

                                  CERTIFICATE OF SERVICE

         I hereby certify that on April 29, 2019, I caused to be served a true and correct copy of
 the foregoing Notice of Appearance on all counsel of record via the Court's CM/ECF filing
 system.


                                                              ____/s/Stephen Arena_____
                                                              Stephen Arena
